United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 2, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 02-20643
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus


CHARLES A. PERRY,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-425-1
                      --------------------

Before JOLLY, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Charles A. Perry appeals his conviction and sentence for

knowingly possessing a firearm after having been convicted of a

felony, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

Perry argues that there was insufficient evidence to prove beyond

a reasonable doubt that he knowingly possessed the firearm.        He

also contends that the prosecutor’s misrepresentation of

evidence during closing statements constitutes reversible error.

     We have reviewed the record and the briefs submitted by the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20643
                               -2-

parties and hold that the evidence adduced at trial was

sufficient to support Perry’s conviction.     See United States v.

Ortega Reyna, 148 F.3d 540, 543 (5th Cir. 1998); United States v.

Lombardi, 138 F.3d 559, 560 (5th Cir. 1998); United States v.

Mergerson, 4 F.3d 337, 349 (5th Cir. 1993).    Furthermore, the

district court’s admonishments to the jury both prior to and

during closing arguments to recall and consider only the evidence

presented at trial cured any prejudicial effect resulting from

the prosecutor’s closing statements.   See United States v.

Andrews, 22 F.3d 1328, 1341 (5th Cir. 1994); United States v.

Tomblin, 46 F.3d 1369, 1390-91 (5th Cir. 1995).

     AFFIRMED.